PER CURIAM.
Torrance Mathis appeals the final judgment and sentence entered after a jury found him guilty of strong arm robbery, fleeing and eluding a law enforcement officer, and driving with a suspended license. Mathis elected to represent himself, and after conducting a Faretta1 hearing, the trial court allowed him to do so. We affirm the convictions but reverse and remand for resentencing because the court neglected to renew the offer of counsel at the time of sentencing. See Hardy v. State, 655 So.2d 1245 (Fla. 5th DCA 1995), rev. denied, 667 So.2d 774 (Fla.1996); see also Parker v. State, 539 So.2d 1168 (Fla. 1st DCA 1989).
CONVICTIONS AFFIRMED; SENTENCES REVERSED; REMANDED.
DAUKSCH, GOSHORN and GRIFFIN, JJ., concur.

. See Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).